ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: 
Please amend claim 9 as below:
9. (Currently Amended) The device of claim 8, wherein the evaluation apparatus is configured so that a histogram is created for each one of the partial areas from the detected measurement values fixed in terms of spatial coordinates and an object possibly identified in a partial area is classified into an object class of a plurality of object classes depending on the histogram of the measurement values, detected for the respective partial area, fixed in terms of spatial coordinates.


Response to Arguments
Applicant's arguments, filed on 1/23/2020, in pages 1-5, with respect to Claims 6.8 and 12 have been fully considered and are persuasive.  
The previous claim rejections for Claims 6-12 have been withdrawn.
Allowable Subject Matter
Claims 6-12 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 6, none of the prior art of record either taken alone or in combination discloses the claimed “comparing the parameter of the detected measurement values fixed in terms of spatial coordinates for each one of these partial areas, in each case with characteristic patterns, and identifying at least one object possibly present in a partial area and classifying the at least one identified object in an object class of a plurality of 2object classes depending on the comparison, wherein the at least one object is identified upon determining that the number of measurement values detected in a respective partial area exceeds a predetermined threshold; and wherein the parameter includes the number and/or statistical dispersion of the detected measurement values”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 7 and 11 depends ultimately from allowable, independent claim 6, so each of dependent claims 7 and 11 is allowable for, at least, the reasons for which independent claim 6 is allowable. 
As for independent claim 8, none of the prior art of record either taken alone or in combination discloses the claimed “comparing the number and/or the statistical dispersion of the detected measurement values fixed in terms of spatial coordinates for each one of these partial areas, in each case with characteristic patterns, and identifying at least one object possibly present in a partial area and classifying the at least one identified object in an object class of a plurality of object classes depending on this comparison, wherein the at least one object is identified upon determining that the number of measurement values detected in a respective partial area exceeds a predetermined threshold”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 9-10 depends ultimately from allowable, independent claim 8, so each of dependent claims 9-10 is allowable for, at least, the reasons for which independent claim 8 is allowable. 
As for independent claim 12, none of the prior art of record either taken alone or in combination discloses the claimed “comparing the number and/or statistical dispersion of the detected measurement values fixed in terms of spatial coordinates for each one of these partial areas, in each case with characteristic patterns, and identifying at least one object possibly present in a partial area and classifying the at least one identified object in an object class of a plurality of object classes depending on the comparison, wherein the at least one object is identified upon determining that the number of measurement values detected in a respective partial area exceeds a predetermined threshold”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
The closest prior art is found to be:
Takagi et al. (US 2008/0019567) which discloses apparatus and method of pedestrian recognition.
Chengzhi Yang et al. (A radar Signal Sorting algorithm based on shifting grids technique”, Systems And Informatics (ICSAI), 2012 International Conference ON, IEEE, 19 May 2012, pages 2371-2373, XP032193008, ISBN: 978-1-4673-0198-5). 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648